DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/22 has been entered.
 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-3, 6, 7, 11, 16, 18, 19, and 21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janssen US 6986677.  Regarding claim 1, Janssen discloses 1. (Currently Amended) a pin assembly, comprising:
	a plurality of pins 37 (col. 3, lines 39-40); and
	a plurality of seals 67 separate from one another and each formed from an elastically deformable material (col. 4, lines 26-36), 
the seals are each disposed on one of the pins and are each retained on the one of the pins along a longitudinal direction of the one of the pins by interaction an elastic force of the elastically deformable material acting on with the one of the pins in a direction perpendicular to the longitudinal direction.  The seals are press fit mounted (col. 4, lines 26-36).  By definition then, the seals are held tight and motionless.  https://www.merriam-webster.com/dictionary/press%20fit.  Inherently by being press fit, the seals are held motionless by interaction an elastic force of the elastically deformable material acting on with the one of the pins in a direction perpendicular to the longitudinal direction.
	Per claim 2, an inner surface of each of the seals directly abuts an outer surface of the one of the pins.
	Per claim 3, the seals are each retained on the one of the pins by an adhesion of the elastically deformable material to the one of the pins.
	Per claim 6, the plurality of seals are identical to one another and the plurality of pins are identical to one another.
	Per claim 7, each of the seals has a seal body and a rib 79 protruding from an outer surface of the seal body.
Per claim 11, Janssen discloses a connector, comprising:
	a housing 13; and
	a pin assembly disposed in the housing, the pin assembly including a plurality of pins 37 and a plurality of seals 67, the plurality of seals are separate from one another and are each formed from an elastically deformable material, 
the seals are each disposed on one of the pins and are each retained on the one of the pins along a longitudinal direction of the one of the pins by interaction an elastic force of the elastically deformable material acting on with the one of the pins in a direction perpendicular to the longitudinal direction.  The seals are press fit mounted (col. 4, lines 26-36).  By definition then, the seals are held tight and motionless.  https://www.merriam-webster.com/dictionary/press%20fit.  Inherently by being press fit, the seals are held motionless by interaction an elastic force of the elastically deformable material acting on with the one of the pins in a direction perpendicular to the longitudinal direction.
	Per claim 16, Janssen discloses  method for assembling a connector, comprising:
	providing a plurality of pins 37; and
forming a plurality of seals 67 separate from one another from an elastically deformable material, the seals are each disposed on one of the pins and are each retained on the one of the pins along a longitudinal direction of the one of the pins by interaction an elastic force of the elastically deformable material acting on with the one of the pins in a direction perpendicular to the longitudinal direction.
	The seals are press fit mounted (col. 4, lines 26-36).  By definition then, the seals are held tight and motionless.  https://www.merriam-webster.com/dictionary/press%20fit.  Inherently by being press fit, the seals are held motionless by interaction an elastic force of the elastically deformable material acting on with the one of the pins in a direction perpendicular to the longitudinal direction.
	Perc claim 18, the seals are each formed separately from the pins and are installed on the pins after formation.
	Per claim 19, Janssen discloses after the forming step, inserting the pins with the seals disposed on the pins into a housing, the pins are retained in the housing and the seals are elastically compressed by a sealing portion of the housing as a result of the inserting step.
	Per claim 21, the seals are each retained on the one of the pins along the longitudinal direction only by the elastic force of the elastically deformable material acting in the direction perpendicular to the longitudinal direction.  See figure 6.  There is no suggestion that the seal moves from the position shown in figure 6 or that there is any other force on the seal other than the elastic force between the seal and pin.

	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen in view of Tsuchiya.  The Janssen connector does not including pins extending into the mating cavity.
	Tsuchiya discloses a connector, comprising:
	a housing 10; and
a pin assembly disposed in the housing, the pin assembly including a plurality of pins 30 and a plurality of seals 50, the plurality of seals are separate from one another and are each formed from an elastically deformable material, the seals are each disposed on one of the pins and are each retained on the one of the pins by interaction of the elastically deformable material with the one of the pins.    Implicitly, and inherently, the seals are each disposed on one of the pins and are each retained on the one of the pins along a longitudinal direction of the one of the pins by interaction an elastic force of the elastically deformable material acting on with the one of the pins in a direction perpendicular to the longitudinal direction.  
To the extent that Tsuchiya does not explicitly detail that the seals press against the pins, and therefore inherently cause a frictional force opposing movement of the seal on the pin, Janssen discloses the a connector including seals which are each disposed on one of the pins and are each retained on the one of the pins along a longitudinal direction of the one of the pins by interaction an elastic force of the elastically deformable material acting on with the one of the pins in a direction perpendicular to the longitudinal direction.  The Janssen seals are press fit mounted (col. 4, lines 26-36).  By definition then, the seals are held tight and motionless.  https://www.merriam-webster.com/dictionary/press%20fit.  Inherently by being press fit, the seals are held motionless by interaction an elastic force of the elastically deformable material acting on with the one of the pins in a direction perpendicular to the longitudinal direction.
	It would have been obvious that the Tsuchiya seals are also press fit onto the pins as taught in Janssen.  The reason for doing so would have been to provide a tight waterproof seal as was well known in  the art.
  	Per claim 12, the housing has a rear wall 12 with a plurality of pin passageways 14a extending through the rear wall, each of the pins extends through one of the pin passageways into a mating cavity (at 11) of the housing.
	Per claim 13, the housing has a sealing portion 13 extending from a side of the rear wall opposite the mating cavity, the sealing portion has a plurality of sealing walls (see figure 1) and a plurality of sealing openings 14b defined between the sealing walls.
	Per claim 14, each of the seals is disposed in one of the sealing openings and is elastically compressed between the sealing walls.
	Per claim 15, each of the seals has a seal body and a rib 51 protruding from an outer surface of the seal body, the rib has a rib diameter that is greater than an opening diameter of each of the sealing openings (compare figures 1 and 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen.  Regarding claim 8, it is not specified in Janssen whether seals 67 include inner protrusions.  Janssen seals 83 include well known protrusions 85 extending from an inner surface of the seal body, such that the protrusion is elastically compressed between an outer surface of the one of the pins and the seal body as is well known in the art.  It would have been obvious to include inner protrusions on the seals 67.  The reason for doing so would have been to improve the sealing effect of the seals as was well known in the art (Janssen col. 5, lines 30-40).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen in view of Tsuchiya et al., US 7063566 (“Tsuchiya”).  Regarding claim 9, Janssen does not disclose that each of the pins has a barb extending from an outer surface, the barb is positioned adjacent to the seal disposed on the pin.  Tsuchiya discloses that each of the pins has a barb 45 (figure 7) extending from an outer surface, the barb is positioned adjacent to the seal disposed on the pin. It would have been obvious to include well known barbs as desired, as taught in Tsuchiya, adjacent to the pins.  The reason for doing so would have been to ensure proper location of the seal on the pin as was well known in the art.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen in view of Gordon, Jr. US 4871062 (“Gordon”).  Regarding claim 10, Janssen does not disclose a band.  Gordon discloses a band 10 having a plurality of securing elements 16 attaching the pins 12 to the band.  It would have been obvious to store and transport pins 37 as taught in Janssen on carrier strips or bands 10 as taught by Gordon.  The reason for doing so would have been to organize the pins for transport or storage or assembly into connectors as was known in the art.
	Regarding claim 20, Janssen does not disclose a band.  Gordon discloses a band 10 having a plurality of securing elements 16 attaching the pins 12 to the band.  It would have been obvious to store and transport pins 37 as taught in Janssen on carrier strips or bands 10 as taught by Gordon.  The reason for doing so would have been to organize the pins for transport or storage or assembly into connectors as was known in the art.  It would have been obvious that transporting or storing the pins on the band would occur prior to assembly of the pins onto the connector housing.
	Janssen does not specify that the pins must be attached to the band prior to the forming the seals.  Whether the pins are attached to the band prior to forming the seals or after forming the seals would have no impact on the assembly or manufacturing of the device.  Therefore the specific order of these steps would have been a matter of convenience or user choice without patentable significance.   "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.” KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).

Response to Arguments
Applicant’s arguments have been considered.  Regarding Tsuchiya, as set out above, it would have been obvious, if not inherent, that the seals press elastically against pins.  Therefore, inherently, there is a friction force created between pin and seal that opposes a force (“A”) on the seal directed along the longitudinal direction of the pin such that the friction force and force “A” on the seal are equal and opposite and as a result the seal remains motionless, i.e., retained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2832